Citation Nr: 1451104	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-21 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a bilateral hip disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The Veteran served on active duty from February 1977 to March 1986.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a September 2007 rating decision of the RO.  In this decision the RO denied the Veteran's application to reopen the claim for service connection for a bilateral hip disability.  

In October 2011, the Veteran requested to testify before the Board via a videoconference hearing, but later cancelled this request in November 2012.  

In February 2013, the Board reopened the claim of service connection for a bilateral hip disorder and remanded the reopened claim for additional development.  The matter is once again before the Board.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings of osteoarthritis of either hip in service or for more than many years thereafter.  

2.  The currently demonstrated bilateral hip osteoarthritis is not shown to be due to an event or incident of the Veteran's period of active service.


CONCLUSION OF LAW

The Veteran's bilateral hip disability manifested by osteoarthritis is not due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. § 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  VA initially notified the appellant in May 2007 of the information and evidence needed to substantiate and complete a claim for service connection for a bilateral hip condition to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim including obtaining VA treatment records and affording him a VA examination.  As noted, the Veteran cancelled his request to testify at a Board hearing.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c)


II.  Facts

The Veteran's service treatment records show that he was seen in a medical clinic in July 1979 complaining of discomfort in his right and left upper thigh and hip regions.  He was assessed as having questionable muscle spasms.  He returned for a follow up four days later and reported no improvement with heat and range of motion exercises.  The X-ray studies were found to be normal.  A referral to physical therapy was made for spine exercises.  

A July 1979 physical therapy record shows the Veteran's complaints of bilateral inguinal pain, right greater than left, for three months.  The pain was noted only with hip flexion/extension and rotation.  There was no history of trauma and x-ray studies were normal.  The Veteran was assessed as having questionable muscle strain bilateral hip with symptoms for three months.

A July 1980 service treatment record shows that the Veteran was seen for complaints of deep aching pain of both thighs inconsistently over the symphysis pubis and greater trochanter that was worse with leg stretching and exercises.  It was noted that he had a prior visit approximately one year earlier when no problems were found with normal hip x-rays.  The present findings were unremarkable except for pain with external rotation of the hips only.  The Veteran was assessed as having vague leg pain cause unknown.  

A Physical Evaluation Board examination report in January 1986 shows a normal clinical evaluation of the Veteran's lower extremities.  

In April 1986, the Veteran underwent a bone scan due to his complaints of bilateral hip pain and history of sickle cell trait.  The record contains an impression of no current evidence for localized AVN (avascular necrosis).  The Veteran reported to a VA clinic in June 1986 for a follow up for bilateral hip pains and was assessed as having sickle thalassemia.  

In February 1987, the Veteran underwent a Periodic Physical Examination for Temporary Disability Retired List (TDRL).  With respect to the lower extremities, he was found to have decreased range of motion in the hips secondary to pain with extreme flexion.  He was assessed as having chronic hip pain, etiology unknown.  

A Formal Physical Evaluation Board Proceedings report in June 1987 notes that the Veteran's hip pain was neither unfitting nor ratable.  The report goes on to note that, even though the Veteran might have had some complaints about his hip while on active duty, it was not one of the conditions placing him on TDRL.

The VA outpatient records show that the Veteran presented for follow up in May 2003 complaining of increasing cracking in both hips and pain with rotation.  He reported undergoing x-ray studies five months earlier with his private health provider, but said he never went back.  A June 2003 addendum notes that Patrick's test was positive, bilaterally, on external examination, suggesting hip pathology.  X-ray results were pending.  

A June 2003 private medical record reflects the Veteran's complaint of hip pain.  He was seen again in July 2003 complaining of bilateral hip pain since his days in the military.  He complained of pain with movement and said the pain went away, but came back.  He had a noted history of sickle cell trait.  He was assessed as having bilateral hip strain.

In September 2003, the Veteran presented to a VA primary triage care clinic requesting referral to the orthopedic clinic.  He reported having continuous, aching pain in his hips, relieved with Motrin.  

A September 2003 VA primary care resident follow up record shows that x-ray studies taken in June 2003 revealed minimal degenerative change in the hips.  The Veteran was assessed as having chronic hip pain, unchanged since last visit.  He was to be referred to physical therapy and Physical Medicine and Rehabilitation Services (PMR) for evaluation and possible therapy to help stabilize hip joints and reduce pain.

In November 2003, the Veteran underwent a PMR consultation for chronic hip pain with no history of trauma.  His pain was reportedly worse with prolonged sitting and walking.  He also described a pop/click sensation over the lateral hip.  He was assessed as having iliotibial band syndrome and bilateral trochanteric bursitis.  

A physical therapy consult record in December 2003 shows that the Veteran worked for the Post Office.  It also shows that he was given exercises to perform to reduce his pain.  A later record in December 2003 shows that the Veteran was unable to perform any exercises because he said it exacerbated the numbness in his hips.

In a statement received in January 2004, the Veteran said that he injured his hips performing his duties in service as a truck driver.  He said these duties included moving heavy equipment from one place to another, climbing up and off equipment and doing road marches.

A VA physical therapy educational consultation record in February 2004 reflects the Veteran's report of having bilateral hip pain for over eight years.  

The VA outpatient records from 2005 to 2007 show that the Veteran continued to complain of right and left hip pain and reflect diagnoses of hip osteoarthritis.  There is also a November 2008 VA outpatient record that contains an assessment of degenerative joint disease, bilateral hips.  

A June 2007 treatment verification record shows that the Veteran was seen by a private physician at that time and was diagnosed as having osteoarthritis, bilateral hips.  This record also shows that bilateral hip x-ray studies in 2004 and 2006 showed mild degenerative arthritis.  It further notes that "[the Veteran's] military service [might] have contributed to this disease".

On file is a June 2009 private medical statement that assessed the Veteran as having osteoarthritis of the hip and stated that "[a]fter review of [the Veteran's] military records dating back to 1986, it [was] likely that his current problems [were] a result of military service".  

In March 2013, the Veteran underwent a VA examination for his claimed bilateral hip disability.  After examining the Veteran and reviewing his medical history, the examiner diagnosed the Veteran as having degenerative changes of hips, right greater than left, noted 2003.  She also assessed him as having loss of motion secondary to reported pain, noted since early 2000s, and lower extremity weakness as documented, present since early 2000s.  She went on to opine that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She explained that degenerative hip disease associated with pain and functional loss was well documented after 2003, with notes suggesting treatment in the 1990s.  She noted that the period of time after the Veteran's active service until the late 1990s to early 2000s was silent for any documentation of hip pain, a period of 10 to 15 years.  

The examiner acknowledged that the Veteran's claim file was positive for complaints of hip pain in service in the 1979-1980 timeframe, to include a physical therapy visit with a finding of pain with hip motion, but noted that radiographic findings of the hip in 1979 were normal and that there was no finding of chronic hip problems or treatment for hip problems after 1980.  She went on to note that the Veteran's post military occupation as a mail carrier involved repetitive bending, twisting and lifting, from a seated position, and was the likely etiology of the degenerative problems seen in the early 2000s to present.


III.  Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden /Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Walker v. Shineki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Discussion

It is clear from the evidence above that, despite the Veteran's documented complaints of hip pain in service in July 1979 and July 1980, he was not diagnosed as having a hip disability in service and x-ray studies at that time were negative for pathological changes.  Moreover, he had a normal clinical evaluation of the lower extremities at a Physical Evaluation Board examination in January 1986.  Thus, as he was not diagnosed as having a hip disability in service, the provisions for service connection under 38 C.F.R. § 3.303(a) are not warranted.

In considering this claim under 38 C.F.R. § 3.303(b) for evidence of a chronic bilateral hip disability or continuity of symptomatology, this is not shown by the evidence of record.  Although postservice records shortly after service in April 1986 and June 1986 reflect the Veteran's complaints of bilateral hip pain and a February 1987 record shows decreased range of motion due to hip pain, these records do not diagnose the Veteran as having a chronic hip disability.  

Rather, the veteran was assessed in February 1987 as having chronic hip pain, etiology unknown.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without underlying pathology, is not a disability for VA purposes).  

Significantly, there is no showing of complaints or treatment for hip pain from February 1987 to some point in 2003, which is a time span of over 15 years.  

In this regard, it was not until June 2003 that the Veteran was found by x-ray evidence to have minimal degenerative changes in his hips.  He was also diagnosed in June 2003 as having bilateral hip strain and in November 2003 as having iliotibial band syndrome and bilateral trochanteric bursitis.  

The absence of documented complaints or symptoms of hip problems for over 15 years interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Although this finding is not determinative of the claim, it warrants consideration.  

Also, the Veteran reported at a September 2004 VA physical therapy educational consultation that he had bilateral hip pain for eight years thus dating the onset of his present hip pain to well after service, around 1996.  

In short, the weight of evidence does not show a chronic bilateral hip disability since service or continuity of symptomatology after service.  

Accordingly, service connection under the provisions of 38 C.F.R. § 3.303(b) has not been established.  Also, the fact that the Veteran was not found by x-ray evidence to have degenerative joint disease of the hips until many years after service does not support the grant of service connection under the provisions of 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With respect to establishing service connection on a direct basis under 38 C.F.R. § 3.303(d), there is both favorable and unfavorable evidence on file.  In terms of favorable evidence, there is the private medical opinion in June 2007 that the bilateral hip x-ray studies in 2004 and 2006 showed mild degenerative arthritis and opined that "[the Veteran's] military service [might] have contributed to this disease".  However, medical evidence which merely indicates that the particular disorder "may or may not" exist or "may or may not" be related, is too speculative in nature to establish the presence of said disorder or the relationship thereto.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Moreover, the private reviewer did not provide any explanation or rational for his opinion.  The Court has previously held that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also McLendon v. Nicholson, 20 Vet App 79 (2006).  

There is also the opinion received in June 2009 that "after review of [the Veteran's] military records dating back to 1986, it [was] likely that his current problems [were] a result of military service."  

This statement suggests that the medical reviewer did not review the Veteran's inservice complaints and treatment for hip pain in 1979 and 1980 or the records dating from later in service or the negative MRI study shortly thereafter.  Moreover, similar to the other statement, he did not in any way support and/or explain his opinion.  This diminishes the probative value of the opinion.  Id.  

In light of the noted deficiencies in the private reports, they are not afforded sufficient probative value to warrant a grant of the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (finding that the Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.

In contrast, there is the opinion of a VA examiner in July 2013 who, after examining the Veteran and reviewing his claims file, concluded that his bilateral degenerative hip disease was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Unlike the private opinions, this examiner provided rationale for her opinion.  She explained that degenerative hip disease associated with pain and functional loss was well documented after 2003, with notes suggesting treatment in the 1990s, but that the period of time after the Veteran's active service until the late 1990s to early 2000s was silent for any documentation of hip pain, a period of 10 to 15 years.  She acknowledged that the Veteran's claim file was positive for complaints of hip pain in service in the 1979-1980 timeframe, to include a physical therapy visit with a finding of pain with hip motion, but noted that radiographic findings of the hip in 1979 were normal and that there was no finding of chronic hip problems or treatment for hip problems after 1980.  She went on to report that the Veteran's post military occupation as a mail carrier involved repetitive bending, twisting and lifting, from a seated position, and was a likely etiology of the degenerative problems seen in the early 2000s to present. 

As to the Veteran's statements that his bilateral hip degenerative joint disease is related to service, the Veteran is certainly competent to testify as to his symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent.  Even if it were competent, the Board places more value on the well-reasoned medical opinion of the VA examiner in March 2013 than on the Veteran's lay statement or the two unsupported private opinions.  

Based on the foregoing, the Board finds that the weight of evidence goes against the Veteran's claim of service connection for a bilateral hip disorder.  

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for bilateral hip osteoarthritis is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


